Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 1, 2019                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  159035(55)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
            Plaintiff-Appellee,                                                                        Elizabeth T. Clement
                                                                    SC: 159035                         Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 COA: 336663
                                                                    Oakland CC: 2016-257377-FH
  MICHAEL DORVALL COLEMAN,
             Defendant-Appellant.
  _________________________________________/

         On order of the Chief Justice, the motion of defendant-appellant to supplement the
  application for leave to appeal with his pro per Standard 4 brief that was filed in the Court
  of Appeals is GRANTED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 February 1, 2019

                                                                               Clerk